Citation Nr: 1645404	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and T.C. 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1963 to May 1965.  He also had unverified service in the Army Reserve to include a two week period of active duty for training in August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's spouse testified at a Travel Board hearing at the RO in April 2015.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in December 2015.  The remand directed the RO to afford the Veteran a VA examination for aid and attendance.  The requested development has been completed, and no further action is necessary to comply with the remand directive. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not cause anatomical loss or loss of use of both feet or one hand and one foot or blindness in both eyes; and the Veteran is not shown to have been rendered bedridden or helpless as the result of his service-connected disabilities including frostbite of the upper and lower extremities; nor is he shown to be precluded from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person due to service-connected disabilities. 

 2. The Veteran is not permanently housebound by reason of his service-connected disabilities and does not have a single disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).

2.  The criteria for special monthly compensation based on being housebound due to service-connected disability have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, a March 2015 letter informed the Veteran of the evidence required to substantiate his claim for SMC based on the need for aid and attendance, and informed him what evidence VA was responsible for providing and what evidence the Veteran was responsible for providing.  The March 2015 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter informed the Veteran of the criteria for effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has RO obtained the pertinent treatment records and VA examinations.  The Veteran was afforded a VA examination in September 2016 which addressed whether he is housebound or in need of aid and attendance due to his service-connected disabilities.  The examiner considered the Veteran's medical history and provided a rationale for the opinion.   The VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

As noted above, the Veteran was afforded a personal hearing before the Board in April 2015.  At that hearing, testimony was presented on the issue of entitlement to aid and attendance.  The Veterans Law Judge and the Veteran's representative outlined the issue on appeal, and the witnesses and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488   (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as:  The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352 (a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the United States Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352 (a).

Service connection is in effect for frostbite of the upper and lower extremities.  The Veteran had a combined schedular rating of 60 percent from May 31, 2005 and 80 percent from May 4, 2010.  He has been in receipt of a total disability rating based upon individual unemployability since July 31, 2012.  

The Board finds that special monthly compensation is not warranted.  The evidence establishes that the Veteran is so helpless as to require aid and attendance; however his need for care is not due to his service-connected disabilities.  

In an October 2014 opinion, a private physician, Dr. G.B., indicated that the Veteran was diagnosed with Parkinson's syndrome.  Dr. G.B. stated that, due to the Veteran's limitations of daily living, it is medically necessary for him to have the assistance of an attendant at home to help with usual and customary activities, such as bathing, dressing, and self-care.  

The Veteran had a VA examination in September 2016.   The examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran has dementia due to past CVA, Parkinson's and Alzheimer's.  The examiner noted that the Veteran is completely dependent on his wife for care and requires 24-hour supervision.  A physical examination showed malnutrition, muscle wasting with rigidity, and contractures of the bilateral hands.  The examiner opined that the Veteran's service-connected cold injuries are not a limiting factor in his need for aid and attendance.  The examiner concluded that his need for care is due to his past CVA and dementia.  

The VA and private medical records do not establish that the Veteran is permanently bedridden, or is otherwise so helpless as to be in need of regular aid and attendance due to his service-connected frostbite of the upper and lower extremities.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran is in need of regular aid and attendance due to service-connected disability.

VA regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350.

Regarding the criteria necessary for housebound status, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling; therefore, he does not meet the legal criteria for payment of compensation at the housebound rate under that criterion.  See 38 U.S.C.A. § 1114 (s); 38 C.F.R. 
§ 3.350.

Furthermore, as detailed above, the medical evidence does not show that the Veteran is housebound due to service-connnected disabilities.  The evidence of record shows that the Veteran is housebound due to nonservice-connected disabilities.  For these reasons, the Veteran does not qualify for special monthly compensation by reason of being housebound due to service-connected disability.  As the preponderance of the evidence is against this claim, reasonable doubt may not be resolved in the Veteran's favor.  


ORDER

Special monthly compensation based on the need for regular aid and attendance is denied. 

Special monthly compensation based on housebound status is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


